 



EXHIBIT 10.1
July 24, 2006
Ms. Holly Brown
Dear Holly:
        We are very pleased and excited to extend an offer to you to join Martha
Stewart Living Omnimedia, Inc. (“MSO”) as described below:

1)   POSITION: You will serve as an MSO employee with the title of President,
Internet, subject to review on an annual basis.

2)   TERM: You shall begin work in this position on Monday, July 24, 2006, and
your employment shall continue until terminated by either you or MSO (the
“Term”).

3)   DUTIES: During the Term, you will devote your full business time, attention
and energies to the performance of duties included in your job description and
such other duties as may be reasonably assigned to you and which are consistent
with your titles. In performing your duties you will report directly to the
President and Chief Executive Officer, or other position(s) as MSO deems
appropriate. It will be your responsibility to keep that office informed on a
timely basis and as directed on your progress with respect to your duties
hereunder.

4)   COMPENSATION: You will be paid a salary at the annual rate of not less than
$360,000, payable as earned, in 26 equal payments of $13,846.15 in accordance
with MSO’s standard payroll practices for salaried employees. Your MSO
compensation level is Grade 39. In a manner consistent with other MSO senior
executives, you will be eligible for salary increases based upon your
performance and the performance of MSO as the then-current policies of MSO
provide for executives at your level.

5)   BONUS: Provided you continue to be employed by MSO at the time annual
bonuses are paid, you will be eligible for an annual target bonus of 70% of your
base salary, pursuant to company policies. In general, your bonus will be
determined based upon MSO’s customary practices in effect from time to time with
respect to bonus determination for executives of comparable level, and is based
upon an evaluation of your performance as President, Internet, as well as the
performance of MSO against certain financial goals and targets as determined by
the company.

6)   BENEFITS: You will be eligible for all employment benefits provided by MSO
subject to the terms and conditions of any relevant benefits plan document and
MSO’s then-current policy (which may be changed by MSO from time to time), which
presently entitles you to coverage as of your first day of work.

7)   VACATION: You will be entitled to four (4) weeks vacation annually in
accordance with company policy for Executives.

8)   NON-COMPETITION: You hereby agree that during your employment with MSO and
during any Tail Period (as defined below), you shall not engage in or become
associated with a Competitive Activity (as defined below). A “Competitive
Activity” shall mean any business which is directly competitive

 



--------------------------------------------------------------------------------



 



with any business of MSO and its affiliates with respect to which you performed
any duties during your employment with MSO and its affiliates and their
predecessors, i.e., a lifestyle media website. You shall be deemed to be
“engaged in or associated with a Competitive Activity” if you become an owner,
employee, officer, director, independent contractor, agent, partner, advisor, or
render personal services in any other capacity, with or for any individual,
partnership, corporation or other organization (collectively, an “Enterprise”)
that is engaged in a Competitive Activity, provided, however, that you shall not
be prohibited from (a) owning less than five percent of the stock in any
publicly traded Enterprise engaging in a Competitive Activity, or (b) being an
employee, independent contractor or otherwise providing services to an
Enterprise that is engaged in a Competitive Activity so long as your services
relate to an aspect or endeavor of such Enterprise that is distinct from, and
unrelated to, and you have no influence or control over, such Enterprise’s
pursuit of a Competitive Activity. “Tail Period” shall mean the period, if any,
commencing on the date that your employment with MSO terminates, and ending on
the two-month anniversary of such date, unless you receive severance pursuant to
paragraph 12 below, in which case the Tail Period shall mean the period, if any,
commencing on the date that your employment with MSO terminates, and ending on
the twelve-month anniversary of such date. If, at any time, the provisions of
this paragraph shall be determined to be invalid or unenforceable, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
paragraph shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter; and you agree that this paragraph as so amended shall be valid
and binding as though any invalid or unenforceable provision had not been
included herein. You agree that the remedies at law for any breach or threat of
breach by you of this paragraph will be inadequate, and that, in addition to any
other remedy to which MSO may be entitled at law or in equity, MSO will be
entitled to seek a temporary or permanent injunction or injunctions or temporary
restraining order or orders to prevent breaches thereof. Your such agreement
shall not be deemed to prohibit you from opposing such relief on the basis of a
dispute of facts related to any such application.

9)   CONFIDENTIALITY: You agree to sign the MSO confidentiality agreement upon
hire.

10)   AT WILL STATUS: You specifically understand and agree that your employment
hereunder shall be at all times on an “at will” basis, meaning that either you
or MSO can terminate your employment at any time and for any reason, with or
without cause or notice, and nothing contained herein shall be construed as
establishing any other relationship between you and MSO.

11)   WORK FOR HIRE: As an MSO employee, you will be part of a team of highly
talented individuals, whose creative contributions are an integral part of MSO’s
success as a company. Accordingly, you acknowledge and agree that MSO has
specially ordered and commissioned any and all results and proceeds of your
services hereunder (the “works”) as works-made-for-hire under the United States
copyright Act and all similar laws throughout the world (the “Act”), and that
MSO shall be deemed the sole author and owner of all right, title and interest
in the Works in any an all languages, formats and media, whether now known or
hereafter created, throughout the world in perpetuity (the “Rights”). If the
Works or any part of the Works are not deemed works-made-for-hire under the Act,
you hereby irrevocably grant and assign the Rights exclusively to MSO. You
hereby waive any so-called moral rights of authors and other similar rights in
connection with the Works. You acknowledge and agree that MSO is not under any
obligation to use the Works, and may exploit, reproduce, distribute, make
derivative works of, alter or edit the Works or combine the Works with other
materials, in any media whether now known or hereafter created throughout the
world, in MSO’s sole discretion, free of any obligation to you whatsoever,
financial or otherwise. You hereby waive the right to seek or obtain any
injunctive or other equitable relief in connection with MSO’s exploitation of
the Works and any Rights therein. You agree that upon any termination of your
employment, you will immediately turn over any and all of the Works in your
possession to MSO. You irrevocably grant to MSO the perpetual right to use and
authorize others to use your name, biographical information, photograph, and
likeness (in each case in a form approved by you) in connection with any use of
the Works and/or in connection with your employment with MSO. You represent and
warrant that you have the right to perform your services for MSO and to grant
the Rights in the Works to MSO, and that, to the best of your knowledge, the
Works will be original with you, and neither the Works, nor MSO’s exercise of
any of the Rights, shall violate or otherwise conflict with the rights of any
person or entity.

 



--------------------------------------------------------------------------------



 



12)   SEVERANCE: Subject to a determination by the Compensation Committee, you
will be a Participant in the 2005 Executive Severance Pay Plan, on terms
approved by that committee.

     We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing this letter as well
as the confidentiality agreement and returning them to me.

         
 
      Very truly yours,
 
       
 
      /s/ John R. Cuti 
 
       
 
      John R. Cuti
 
      General Counsel
 
      Martha Stewart Living Omnimedia, Inc.

ACCEPTED AND AGREED:

         
/s/ Holly Brown 
          Holly Brown    
 
       
Date:
  July 25, 2006     
 
       

 